Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s preliminary amendment filed June 16, 2020 is acknowledged. Claims 15-25, 28, and 30-32 are pending in the application. Claims 15-25, 28, and 30-32 will be examined.
Priority
This application is a National Stage Entry of PCT/US2018/028271 filed April 19, 2018, which claims benefit to U.S. Provisional Application No. 62/488,598 filed April 21, 2017.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed October 18, 2019 is acknowledged.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 16, 30, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Younis Publication (2013, African Journal of Biotechnology, Younis et al.).
Regarding claim 15, 30, 31, 32, Younis et al. disclose two best cut flower cultivars, Cardinal and Whisky Mac of R hybrid L. were selected for experiment (page 703, col. 1, Materials and Methods). Foliar application of different commercial formulations of macro and micronutrients were prepared, including, T2, NPK (15:32:7) + micro power; T3 NPK (15:32:7) +chelated mix micronutrients and T4, NPK (15:20:15) +Chelated mix micronutrients + VC-10. Each treatment had five healthy and vigorous plants of each cultivar. Both micronutrients and macronutrients with all combinations were applied through foliar spray (page 703, col. 1, Treatments) (applying nutrients to plants, nutrients are macro-nutrients, nutrients are micro-nutrients, and nutrients are a combination of micro-nutrients and macro-nutrients).
Regarding claim 16, Younis et al. disclose T4 (NPK=15:20:15 (macro-nutrient) +chelated micronutrients + VC-10) produced utmost height in both varieties (page 703, col. 2, Results) (improved crop safety, an increase in plant height).
The Younis Publication meets all the limitations of the claims and thereby anticipates the claims.

Claims 15-16, 18, 20, 24 and 30-32 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US 2016/0227783). Brown et al. cited by Applicant on the IDS filed 10/18/2019.
Regarding claims 15, 20, 24, and 30-32, in example 2, Brown et al. disclose plants were fertilized with 87-31-9-22 N-P-K-S (micro-nutrients) pounds per acre via spreading urea and potash and putting phosphorus (Alpine and 11-52-0) and sulfur through the drill. In-crop application of glyphosate at a rate of 0.45 kg ha-1 (180 g/ac) with Composition 2 at 1 L/ac (nutrients +herbicide) was applied at 3-4 leaf stage (Early application), 6 leaf stage (Normal application), after 10 leaf stage (late) and at both 3-4 leaf and after 10 leaf stages (Early/late application) (page 6, paragraph 81).
Regarding claim 18, Brown et al. disclose in example 5, a trial was conducted to evaluate the effect of micronutrient addition to glyphosate treatment of RR soybeans ("GLXMA") (page 10, paragraph 105). (plant is Fabaceae).
Regarding claim 24, Brown et al. disclose composition 2 comprises monocarbamide dihydrogen sulfate manganese (micro-nutrient); zinc (micronutrient); compatibility agent blend and water (page 6, Composition 2) (nutrients, agriculturally suitable auxiliaries, solvents, surfactants).
Regarding the limitations of claim 16, wherein the improved crop safety is selected from the group consisting of a) increased area of healthy tissue, b) a lower amount of reactive oxygen species, c) an increase in cotyledon, unifoliate, and/or trifoliate leaf area, and d) an increase in plant height, the method and composition of the prior art are the same as the claimed invention. The prior art teaches applying nutrients to plants. Compounds and compositions are not separated from their properties, as such, the nutrients, specifically micro-nutrients applied to plants, would inherently improve crop safety by increasing area of healthy tissue, a lower amount of reactive oxygen species, an increase in cotyledon, unifoliate, and/or trifoliate leaf area and an increase in plant height. Therefore, the properties possessed by the composition of the instant application would be possessed by the prior art. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
Brown et al. meet all the limitations of the claims and thereby anticipate the claims.

Claims 15-20 and 24 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Asrar et al. (US 2004/0259732). Asrar et al. cited by Applicant on the IDS filed 10/18/2019.
Regarding claim 15, 17, 19, 20 and 24, Asrar et al. disclose soybeans were treated with an antioxidant, alone or in combination with a pesticide (silthiofam, available from Monsanto Co., St. Louis, Mo., under the trade name LATITUDE.RTM., 11.83% w/w silthiofam) according to the rates shown in Table 2.






    PNG
    media_image1.png
    46
    293
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    272
    289
    media_image2.png
    Greyscale
 (pages 12-13, paragraphs 151-152, antioxidant applied as seed treatment, antioxidant, choline applied at 250 g/100 kg/seed; antioxidant, BHA/BHT applied at 10 g/ 100 kg/seed; application of micro-nutrient with fungicide; soybean plant is Fabaceae). 
Asrar et al. disclose it was seen that seed treatment with antioxidants alone or in combination with silthiofam gave improved plant populations and improved plant vigor (page 13, paragraph 153).
 Regarding the limitations of claim 16, wherein the improved crop safety is selected from the group consisting of a) increased area of healthy tissue, b) a lower amount of reactive oxygen species, c) an increase in cotyledon, unifoliate, and/or trifoliate leaf area, and d) an increase in plant height, the method and composition of the prior art are the same as the claimed invention. The prior art teaches applying antioxidants to soybean seeds. Compounds and compositions are not separated from their properties, as such, the nutrients, specifically micro-nutrients applied to plants, would inherently improve crop safety by increasing area of healthy tissue, a lower amount of reactive oxygen species, an increase in cotyledon, unifoliate, and/or trifoliate leaf area and an increase in plant height. Therefore, the properties possessed by the composition of the instant application would be possessed by the prior art. Where the claimed and prior art product(s) are identical or substantially identical, the burden of proof is on applicant to establish that the prior art product(s) do not necessarily or inherently possess the characteristics of the instantly claimed product(s), see In re Best, 195 USPQ 430.
Regarding claim 24, Asrar et al. teach a BHA, BHT and CF Clear polymer emulsion were added to  an aqueous solution of EmCOL4500 (surfactant) in water (antioxidant and agriculturally suitable solvent, surfactant) (page 13, paragraph 158).
Asrar et al. meet all the limitations of the claims and thereby anticipate the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 20-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Asrar et al. (US 2004/0259732). Asrar et al. cited by Applicant on the IDS filed 10/18/2019.

Applicant’s Invention
Applicant claims a method for treating plants in need of improving crop safety, comprising applying antioxidants and/or nutrients to said plants, to the seeds from which they grow or to the locus in a non-phytotoxic amount which is effective to improve crop safety. Applicant claims the antioxidants are applied simultaneously, that in either together or separately, or sequentially with at least one active ingredient selected from the group consisting of Flupyradifurone, prothioconazole, Tebuconazole, Fluopyram and Imidacloprid. Applicant claims an agrochemical composition comprising antioxidants and/or nutrients and agriculturally suitable auxiliaries, solvents, carriers, surfactants, or extenders. Applicant claims an agrochemical composition comprising antioxidants and/or nutrients and an active ingredient elected from the group consisting of Flupyradifurone, prothioconazole, Tebuconazole, Fluopyram and Imidacloprid. 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
The teachings of Asrar et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above.
Asrar et al. further teach a method of improving the health and/or yield of a plant that is grown from plant propagation material, the method comprising treating the plant or the plant propagation material with an antioxidant and a pesticide, wherein the amount of the antioxidant and the amount of the pesticide together are effective to improve the health and/or the yield of the plant (page 14, claim 1). 
Asrar et al. teach the pesticide and/or the antioxidant can be applied to seed in any type of conventional seed treatment or coating equipment (page 10, paragraph 114).
Regarding claim 21, Asrar et al. teach the pesticide is imidacloprid (page 16, claim 16). 
Regarding claim 21, Asrar et al. teach the pesticide is a fungicide that is selected from tebuconazole (page 17, claim 26). 
Asrar et al. teach a composition for treating a plant seed, the composition comprising an antioxidant and a pesticide (page 18, claim 34). 
Regarding claim 25, Asrar et al. teach the pesticide is a chloronicotinyl insecticide that is imidacloprid (page 19, claim 44).
Regarding claim 25, Asrar et al. teach the pesticide is a fungicide, tebuconazole (page 19, claim 54).
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Asrar et al. do not specifically provide examples wherein the antioxidant is applied with an active ingredient selected from the group consisting of tebuconazole, fluopyram…and imidacloprid or the application is simultaneously or sequentially.
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the teachings of Asrar et al. and use tebuconazole or imidacloprid in the method and compositions taught by Asrar et al. Asrar et al. further teach a method of improving the health and/or yield of a plant that is grown from plant propagation material, the method comprising treating the plant or the plant propagation material with an antioxidant and a pesticide, wherein the amount of the antioxidant and the amount of the pesticide together are effective to improve the health and/or the yield of the plant. One of ordinary skill in the art would have been motivated before the effective filing date to use tebuconazole or imidacloprid as the pesticide component because Asrar et al. specifically teach that the pesticide is chloronicotinyl insecticide that is imidacloprid. Asrar et al. also specifically teach that the pesticide is a fungicide, tebuconazole. As such, one of ordinary skill in the art would have been motivated to combine either tebuconazole or imidacloprid with an antioxidant in a composition to improve the health and/or the yield of the plant, with a reasonable expectation of success. 
Regarding the limitation of claim 21, wherein the antioxidants are applied simultaneously or sequentially with tebuconazole or imidacloprid, Asrar et al. teach the pesticide and/or the antioxidant can be applied to seed in any type of conventional seed treatment or coating equipment. Asrar et al. also teach in the examples that the fungicide silthiofam is applied with the antioxidants. Based on this teaching, one of ordinary skill in the art would have been motivated to use the application methods that are known to be used in the art when applying the antioxidant with tebuconazole or imidacloprid, as these are  conventional application methods used in the agricultural art. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.


Claims 15, 22-23, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (US 2016/0227783) in view of Burnham (US 6,841,515) and Hardy (US 2015/0329435). Brown et al. cited by Applicant on the IDS filed 10/18/2019.
Applicant’s Invention
Applicant claims a method for treating plants in need of improving crop safety, comprising applying antioxidants and/or nutrients to said plants, to the seeds from which they grow or to the locus in a non-phytotoxic amount which is effective to improve crop safety. Applicant claims an agrochemical composition comprising antioxidants and/or nutrients and agriculturally suitable auxiliaries, solvents, carriers, surfactants, or extenders. Applicant claims the nutrients comprise calcium. Applicant claims the calcium is selected from the group consisting of calcium acetate…tricalcium phosphate, and combinations thereof. 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
The teachings of Brown et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above.
Brown et al. further teach micronutrients include calcium (page 4, paragraph 62, page 14, claim 1 and claim 14).
Brown et al. teach the micronutrients can be incorporated into the formulation as elemental or powdered metals, but preferably are provided as salts or oxides. 



Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Brown et al. do not specifically provide examples wherein calcium is the micronutrient or the calcium is selected from the group consisting of calcium acetate…tricalcium phosphate, and combinations thereof. It is for this reason Burnham and Hardy are added as secondary references.
Burnham teaches the production of encapsulated and/or concentrically-constructed fertilizer (Abstract). Burnham teaches the granule contain micronutrients that include calcium nitrate (col. 8, lines 12-23).
Hardy teaches a composition combines an effective amount of a fertilizer and an animal repellant (Abstract). Hardy teaches preferred micronutrients to be used include calcium-lime dolomitic, limestone, calcium carbonate, and calcium sulfate (page 4, paragraph 127).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the teachings of Brown et al. and use calcium as a micronutrient in the composition. Brown et al. teach an agrochemical formulation aid composition with organic acid herbicides, pesticides comprising monocarbamide dihydrogen sulfate and micronutrients. One of ordinary skill in the art would have been motivated to use calcium as a micronutrient in the composition and method because Brown et al. specifically teach micronutrients include calcium. As such, one of ordinary skill in the art would have been motivated to include calcium as the micronutrient with a reasonable expectation of success. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the teachings of Brown et al., Burnham and Hardy and use the specifically claimed calcium salts as a micronutrient in the composition. Brown et al. teach an agrochemical formulation aid composition with organic acid herbicides, pesticides comprising monocarbamide dihydrogen sulfate and micronutrients. Since Brown et al. teach micronutrients can be incorporated into the formulation as elemental or powdered metals, but preferably are provided as salts or oxides, one of ordinary skill in the art, one of ordinary skill in the art would have been motivated to use those that are known in the agricultural/fertilizer art, as evidenced by the prior art. Burnham teaches the granule contain micronutrients that include calcium nitrate. Hardy teaches preferred micronutrients to be used include calcium-lime dolomitic, limestone, calcium carbonate, and calcium sulfate. As such, it would have been obvious to one of ordinary skill in the art to use these known calcium based micronutrients, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
 Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/Examiner, Art Unit 1616        

/JOHN PAK/Primary Examiner, Art Unit 1699